DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 06/23/2022 has been considered and entered.  The amendment requires a ratio of calcium to magnesium from detergents of greater than 7.1 which Oki Kenji (JP 2018 168344) in view of Patel et al. (US 2015/0322369) allows.  Therefore, the arguments are not persuasive and the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5 – 8, 10 – 12, 14, 15, 17, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Oki Keiji (JP 2018-168344) and alternatively in further view of Patel et al. (US 2015/0322369)
In regards to claim 1, Keiji teaches lubricating oil composition for internal combustion engines such as gasoline or diesel engines [0088].  The composition requires base oil, calcium sulfonate (A), magnesium purifier (detergent) B) as essential components [0006].  The magnesium detergent is overbased and has a tbn of about 200 or at least about 250 mg KOH/g to about 450 mg KOH/g preferably [0024].  The base oil is present in amounts of preferably 65% or higher up to 97% or less [0009].  The composition comprises calcium in the composition is 500 ppm or more and preferably 2000 ppm or less [0016].  The magnesium is present in amounts of preferably 300 ppm or higher and 600 ppm or less [0026].  While the preferred ranges provide calcium to magnesium ratio of slightly less than the greater 7.1 allowed by the claim, non-preferred ranges would be broader and thus makes the recited ratio obvious.  The composition can comprise a molybdenum compound such as molybdenum dithiocarbamate, dithiophosphate or amine salts C) that provides molybdenum at 30 ppm or more and 150 ppm or less preferably [0027 – 0029].  
Other optional additives may be present in addition to components A to C) such as dispersants, zinc organic dithiophosphates, extreme pressure agents, etc. [0054].  The optional dispersant can be borated or non-borated dispersant and thus the presence of boron in the composition is not required [0070].  Keiji desires low ash content and thus since only components A and B are the required producing additives [see 0054], sulfated ash from calcium which is calcium sulfate having about 30% or calcium, and sulfated ash from magnesium which is magnesium sulfate having about 20% of magnesium, will provide sulfated ash in calculated amounts of about 3000 ppm (about 0.3%) or higher which overlaps the claimed range.
The phosphorus content of the exemplified compositions is about 790 [Table 2].  Thus, since Keiji teaches similar composition having the claimed ingredients in overlapping amounts and which are useful in diesel engines they would be expected to provide similar filter performance value as recited in the claim.
While Keiji does not particularly recite the presence of calcium phenate, their use in combination with calcium sulfonate and magnesium detergents are well known in the art and would have been obvious to persons of ordinary skill in the art for providing engine oil detergents.  
For instance, Patel similarly teaches engine oils (abstract).  The composition can comprise calcium and magnesium detergents including calcium sulfonates, calcium phenate and their mixtures in combination with magnesium detergents such magnesium sulfonate, magnesium phenate etc. [0199].  The magnesium to calcium ratio of the detergent can be 1:4 or up to 1:10 which provides a calcium to magnesium ratio of 4:1 or up to 10:1 [0120].  The compositions are similarly used in amounts to provide calcium and magnesium similar to Keiji and similar to the claims [0120, 0121].  Thus, at least in view of Patel, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have added calcium phenate to the detergent composition of Keiji, as Patel teaches the addition of calcium phenate to calcium sulfonate and magnesium detergent are useful for providing detergency to engine oils and are equivalent to when calcium sulfonate and magnesium detergents are used alone.  The use of detergents to provide ratios of calcium to magnesium of as high as 10:1 would also have been obvious in the composition of Keiji, as Patel teaches such ratios are feasible.
In regards to claim 3, Keiji and Patel combined teach the composition.  Keiji teaches compositions useful for diesel engines having the claimed limitations and thus would be expected to provide similar performance when used in the recited engines.
In regards to claims 4 – 8, Keiji and Patel combined teach the composition.  Keiji teaches the composition having the claimed limitations.  The total base number of the calcium sulfonate is 200 or more and 500 or less preferably [0015].  The calcium sulfonate (A) may also comprise a neutral calcium sulfonate (i.e., TBN of less than 100 or less than 50), and thus is optionally present and would provide calcium at 0 ppm or higher [0013].
In regards to claim 10, Keiji and Patel combined teach the composition.  Keiji teaches composition that can optionally comprise boron, thus at 0% or higher.  In the examples, the boron content is at about 240 ppm, while metal contents from calcium, magnesium and molybdenum added to about 1840, which is a ratio of about 7.7.  Thus, even the claimed limitations are obvious.
In regards to claim 11, Keiji and Patel combined teach the composition.  Keiji teaches the composition wherein the magnesium detergent is overbased and has a tbn of about 200 or at least about 250 mg KOH/g to about 450 mg KOH/g preferably [0024].
In regards to claim 12, Keiji and Patel combined teach the composition.  Keiji teaches the composition wherein the detergent does not require the presence of calcium salicylate.
In regards to claims 14, Keiji and Patel combined teach the composition.  Keiji teaches the engine oil having the claimed limitations.
In regards to claim 15, Keiji and Patel combined teach the composition.  Keiji teaches the composition for diesel engines having the claimed ingredients wherein when used in such engines the method of reducing clogging in the diesel particulate filter will be intrinsically performed when the engine is operated with the oil composition.
In regards to claim 17, Keiji and Patel combined teach the composition.  Keiji provides the method and teaches the composition for diesel engines.  The method will thus be effective at reducing LSPI events when used in the engines of the claim.  It is noted that the claim does not require the use of the composition in the specific boosted internal combustion engine but requires that the method would be effective to reduce LSPI in such engines.  Even, to the extent that such engines are required in the claim, such engines are well known and the use of the diesel engine oil composition of Keiji would be obvious for use in such diesel engines.
In regards to claims 30, 31, Keiji and Patel combined teach the composition.  Keiji provides the method and composition having the claimed limitations as previously stated.

Response to Arguments
Applicant’s arguments have been considered but were not found to be persuasive.
Applicants argue that Kenji and Patel fail to teach the ratio of calcium to magnesium of greater than 7.1 as claimed.  Applicants argue that the ratio provides unexpectedly improved property to the oil which the prior art does not contemplate.  The argument is not persuasive.
Again, as discussed in the rejection above, Patel teaches ratios of Ca to Mg of 4:1 or as much as 10:1 which overlaps the claimed range.  
The sole inventive example 1 is not commensurate in scope with the claims.
A single example is insufficient to support the claimed range which allows for allows for the use of varieties of ingredients over broader ranges than the specific amounts of specific ingredients used in the inventive example.
The sole inventive example does not demonstrate criticality of the claimed range.  Since the claims allow a Ca to Mg ratio of greater than 7.1, the inventive example that provides a ratio 227.5 to 1 ratio is orders of magnitude higher than the lower endpoint of the claimed ratio of slightly higher than 7.1.  Also, the claimed ratio is unbounded and the sole inventive example does not support the breadth of the claimed range.
Applicants make a second argument that the composition of claim 3 is used for reducing LSPI which Kenji does not contemplate.  The argument is not persuasive.
The claims are directed to compositions and not their intended use.  Since Kenji in view of Patel teaches the composition, the composition would be sufficient to provide similar reduction in LSPI as claimed.  Also, Patel teaches the oils are useful for reducing LSPI contrary to applicant’s argument.
Previously, applicants argued that the amount of overlap between Kenji and the claims is so narrow that the claimed composition would not be obvious.  Applicants calculated the extent of overlap by multiplying the fractions of how each component overlaps with the claims to provide a numerical value to demonstrate nonobviousness of the claims.  The argument was not persuasive.
The statistical/mathematical calculation of the extent of overlap is erroneous.  Where a claim requires 6 ingredients for instance, and suppose that the amount of each ingredient overlaps the claimed ranges and applicants deem them to statistically overlap by 50%, then the extent of overlap is calculated as 0.5 for each ingredient, and 0.5*0.5*0.5*0.5*0.5*0.5 = 0.015625 for the entire composition, which is deemed too small and none obvious.  The more the number of variables considered, the smaller the statistical value obtained.  This statistical calculation of overlap is erroneous.  
Previously, applicants argued that the working examples of Kenji failed to teach the claimed limitations.  The argument was not persuasive.
The scope of the teachings of Kenji is not limited to the exemplified embodiments alone but to the entire teachings of Kenji.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771